DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 4, 6-9 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mei et al. (US2019/0092318).
	Regarding claim 1, Mei discloses A computer-implemented method of determining semantic vehicle intentions (abstract; fig. 1, 4, 5), comprising: 
obtaining, by a computing system comprising one or more computing devices (“110” in fig. 1), sensor data associated with a surrounding environment of a first vehicle, wherein the sensor data comprises a sequence of image frames, each image frame corresponding to one of a plurality of time steps (“420” in fig. 4; “At 420, the monitoring module 220 captures signal images of a nearby vehicle detected at 410. In one embodiment, the monitoring module 220 captures the signal images as a series of images over a defined period of time. In this way, the monitoring module 220 can acquire temporal information about the nearby vehicle that characterizes changes in the turn signals and/or brake signals. For example, the monitoring module 220 can acquire a series of images from the camera that capture a cycle of the turn signals. Moreover, the monitoring module 220 can acquire the series of images to ensure that the brake lights are on and not simply briefly activated. Thus, the monitoring module 220 is configured, in one embodiment, to capture images over a span of time that is related to a standard blinking pattern of vehicle turn signals (e.g., >=0.5 s). Furthermore, a frame rate of the camera 126 can also influence how many images are in the series of signal images. That is, the monitoring module 220 may be configured to capture 16 images. Accordingly, if the frame rate of the camera is 30 fps, then the defined period of time is 0.5 seconds. Moreover, if the frame rate is higher or lower, then the number of images may be increased or decreased in order to ensure that a complete cycle of the dynamic flashing state of the turn signal is captured. In any case, the signal images generally include images captured at a frame rate of 30 fps over a defined period of time that correlates with at least a single cycle (e.g., on and off) of a turn signal” in par. [0047]); 
determining, by the computing system, one or more regions of interest associated with the sensor data (“460” in fig. 4; “At 460, the indicator module 230 extracts regions of interest from the difference images” in par. [0059]); 
determining, by the computing system, one or more spatial features associated with at least one of the one or more regions of interest, wherein at least one of the one or (“510” in fig. 5; “In any case, the CNN 510 generally convolves the image or results of a previous iteration by convolving a filter or set of filters across the input to produce a filtered result. The filters generally characterize different aspects of the image by, for example, identifying color patterns, shapes, and so on. The pooling layer is, for example, a form of nonlinear down-sampling such as max pooling. In general, the pooling layers partition an input image into a set of non-overlapping regions with each region being characterized according to, for example, predominant aspects of the filtering results from the convolving layer. In this way, the CNN 510 progressively reduces a size of the input in order to further characterize spatial features therein. Thus, a fully connected layer fc6, as shown in FIG. 5 provides the output of the CNN 510 to the LSTM 520. The output of the CNN 510 is a characterization of spatial features within the signal images for the braking classifier 250 and a characterization of regions of interest for the turn classifier 260” in par. [0052]; “Moreover, the monitoring module 220 can also determine whether an orientation of the nearby vehicle is suitable (e.g., facing away) for further analysis according to the method 400” in par. [0045]); 
determining, by the computing system, one or more temporal features associated with at least one of the one or more regions of interest, wherein the one or more temporal features are indicative of one or more semantic states associated with at least one signal light of the vehicle of interest (“520” in fig. 5; “The LSTM 520 is comprised of an LSTM functional block 570 that includes several nonlinear activation gates along with further functional elements. In general, the LSTM 520 functions to determine temporal information (i.e., relationships) between images in the series of signal images. Thus, by implementing the LSTM 520, long term dependencies in an input sequence (i.e., the signal images) can be maintained throughout the analysis without loss of information from dynamic flashing states of the turn signals” in par. [0053]); 
determining, by the computing system, an intention associated with the vehicle of interest based, at least in part, on the one or more spatial features and the one or more temporal features (“470” and “480” in fig. 4; “At 470, the indicator module 230 analyzes the regions of interest derived from the signal images using the turn classifier 260. In one embodiment, the indicator module 230 analyzes the regions of interest (ROIs) using the turn classifier 260 by applying two separate neural networks as previously explained in relation to FIG. 5. Thus, the indicator module 230 applies a turn CNN of the turn classifier 260 to generate spatial features from the ROIs as an electronic output” in par. [0060]; “At 480, the indicator module 230 provides the turn state and the braking state as electronic outputs. In one embodiment, the indicator module 230 provides the states by electronically communicating the turn state and the braking state to one or more vehicle systems 140 and/or modules (e.g., module 160). In further examples, the indicator module 230 displays or otherwise provides the states to a driver in order to inform the driver about the nearby vehicle” in par. [0062]); and 
initiating, by the computing system, one or more actions based, at least in part, on the intention (“The processor(s) 110, the signal identification system 170, and/or the autonomous driving module(s) 160 may be operable to control the navigation and/or maneuvering of the vehicle 100 by controlling one or more of the vehicle systems 140 and/or components thereof. For instance, when operating in an autonomous mode, the processor(s) 110, the signal identification system 170, and/or the autonomous driving module(s) 160 can control the direction and/or speed of the vehicle 100. The processor(s) 110, the signal identification system 170, and/or the autonomous driving module(s) 160 can cause the vehicle 100 to accelerate (e.g., by increasing the supply of fuel provided to the engine), decelerate (e.g., by decreasing the supply of fuel to the engine and/or by applying brakes) and/or change direction (e.g., by turning the front two wheels)” in par. [0038]; “As one example, the indicator module 230 uses the turn state and the braking state as a manner of determining how to modify operating parameters of the one or more vehicle systems 140. That is, if the indicator module 230 determines that the brake lights are active, then an automatic collision avoidance system can be activated when within a particular range of the nearby vehicle. Moreover, if the indicator module 230 determines that the left turn signal is active, then the autonomous driving module 160 may plan a route around the nearby vehicle, and so on. In general, the output of the indicator module 230 that specifies the state of the rear indicator signals can be used as a manner of informing many different systems of the vehicle 100” in par. [0063]; “The processor(s) 110, the signal identification system 170, and/or the autonomous driving module(s) 160 may control some or all of these vehicle systems 140 and, thus, may be partially or fully autonomous” in par. [0081]; “controlling one or more vehicle systems of a host vehicle that captures the signal images by modifying operating parameters of the one or more vehicle systems in response to the braking state and the turn state” in claim 7). 
Regarding claim 4, Mei discloses The computer-implemented method of claim 1, wherein at least one of the one or more spatial features are indicative of a model representation of the vehicle of interest (“As will be discussed in further detail subsequently, the classifiers 250 and 260 are computational models that model aspects of images in relation to vehicles and rear signal indicators. Thus, the indicator module 230 uses the brake classifier 250 and the turn classifier 260 to analyze the signal images and determine the braking state and the turn state. Additionally, while the classifiers 250 and 260 are illustrated as being stored within the database 240, it should be understood that various components of the classifiers 250 and 260 can be integrated with the indicator module 230. In general, the classifiers 250 and 260 are complex functional components that are comprised of functional blocks and modeled data which function together to indicate probabilities of the different brake and turn states” in par. [0037]). 
Regarding claim 7, Mei discloses The computer-implemented method of claim 1, wherein at least one of the one or more spatial features are indicative of one or more occluding objects (“Furthermore, in circumstances where the monitoring module 220 acquires the signal images with a view of the nearby vehicle that, for example, partially occludes the rear section of the vehicle (e.g., occludes one or more of the rear indicator signals), the monitoring module 220 controls the camera 126 to capture a replacement series of images or otherwise proceeds with processing the occluded signal images for which the indicator module 230 can provide at least a partial identification” in par. [0032]). 
Regarding claim 8, Mei discloses The computer-implemented method of claim 7, wherein the one or more occluding objects comprise one or more objects disrupting the view of the vehicle of interest from the first vehicle (implicit in “Furthermore, in circumstances where the monitoring module 220 acquires the signal images with a view of the nearby vehicle that, for example, partially occludes the rear section of the vehicle (e.g., occludes one or more of the rear indicator signals), the monitoring module 220 controls the camera 126 to capture a replacement series of images or otherwise proceeds with processing the occluded signal images for which the indicator module 230 can provide at least a partial identification” in par. [0032]). 
Regarding claim 9, Mei discloses The computer-implemented method of claim 1, wherein the one or more actions comprise providing one or more informational prompts to an operator of the first vehicle (“480” in fig. 4; “At 480, the indicator module 230 provides the turn state and the braking state as electronic outputs. In one embodiment, the indicator module 230 provides the states by electronically communicating the turn state and the braking state to one or more vehicle systems 140 and/or modules (e.g., module 160). In further examples, the indicator module 230 displays or otherwise provides the states to a driver in order to inform the driver about the nearby vehicle” in par. [0062]). 
Regarding claim 17, Mei discloses An autonomous vehicle(abstract; fig. 1, 4, 5) comprising: 
(“122” in fig. 1); 
one or more processors (“110” in fig. 1); and 
one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the one or more processors to perform operations (par. [0093]) comprising: 
obtaining, via the one or more vehicle sensors, sensor data associated with a surrounding environment of the autonomous vehicle, wherein the sensor data comprises a sequence of image frames at each of a plurality of time steps (“420” in fig. 4; “At 420, the monitoring module 220 captures signal images of a nearby vehicle detected at 410. In one embodiment, the monitoring module 220 captures the signal images as a series of images over a defined period of time. In this way, the monitoring module 220 can acquire temporal information about the nearby vehicle that characterizes changes in the turn signals and/or brake signals. For example, the monitoring module 220 can acquire a series of images from the camera that capture a cycle of the turn signals. Moreover, the monitoring module 220 can acquire the series of images to ensure that the brake lights are on and not simply briefly activated. Thus, the monitoring module 220 is configured, in one embodiment, to capture images over a span of time that is related to a standard blinking pattern of vehicle turn signals (e.g., >=0.5 s). Furthermore, a frame rate of the camera 126 can also influence how many images are in the series of signal images. That is, the monitoring module 220 may be configured to capture 16 images. Accordingly, if the frame rate of the camera is 30 fps, then the defined period of time is 0.5 seconds. Moreover, if the frame rate is higher or lower, then the number of images may be increased or decreased in order to ensure that a complete cycle of the dynamic flashing state of the turn signal is captured. In any case, the signal images generally include images captured at a frame rate of 30 fps over a defined period of time that correlates with at least a single cycle (e.g., on and off) of a turn signal” in par. [0047]); 
determining a region of interest associated with the sensor data (“460” in fig. 4; “At 460, the indicator module 230 extracts regions of interest from the difference images” in par. [0059]); 
determining one or more spatial features associated with the one or more region of interest (“510” in fig. 5; “In any case, the CNN 510 generally convolves the image or results of a previous iteration by convolving a filter or set of filters across the input to produce a filtered result. The filters generally characterize different aspects of the image by, for example, identifying color patterns, shapes, and so on. The pooling layer is, for example, a form of nonlinear down-sampling such as max pooling. In general, the pooling layers partition an input image into a set of non-overlapping regions with each region being characterized according to, for example, predominant aspects of the filtering results from the convolving layer. In this way, the CNN 510 progressively reduces a size of the input in order to further characterize spatial features therein. Thus, a fully connected layer fc6, as shown in FIG. 5 provides the output of the CNN 510 to the LSTM 520. The output of the CNN 510 is a characterization of spatial features within the signal images for the braking classifier 250 and a characterization of regions of interest for the turn classifier 260” in par. [0052]; “Moreover, the monitoring module 220 can also determine whether an orientation of the nearby vehicle is suitable (e.g., facing away) for further analysis according to the method 400” in par. [0045]); 
determining one or more temporal features associated with the region of interest (“520” in fig. 5; “The LSTM 520 is comprised of an LSTM functional block 570 that includes several nonlinear activation gates along with further functional elements. In general, the LSTM 520 functions to determine temporal information (i.e., relationships) between images in the series of signal images. Thus, by implementing the LSTM 520, long term dependencies in an input sequence (i.e., the signal images) can be maintained throughout the analysis without loss of information from dynamic flashing states of the turn signals” in par. [0053]); 
determining an intention associated with a vehicle of interest based, at least in part, on the one or more spatial features and the one or more temporal features (“470” and “480” in fig. 4; “At 470, the indicator module 230 analyzes the regions of interest derived from the signal images using the turn classifier 260. In one embodiment, the indicator module 230 analyzes the regions of interest (ROIs) using the turn classifier 260 by applying two separate neural networks as previously explained in relation to FIG. 5. Thus, the indicator module 230 applies a turn CNN of the turn classifier 260 to generate spatial features from the ROIs as an electronic output” in par. [0060]; “At 480, the indicator module 230 provides the turn state and the braking state as electronic outputs. In one embodiment, the indicator module 230 provides the states by electronically communicating the turn state and the braking state to one or more vehicle systems 140 and/or modules (e.g., module 160). In further examples, the indicator module 230 displays or otherwise provides the states to a driver in order to inform the driver about the nearby vehicle” in par. [0062]); and 
initiating one or more actions based, at least in part, on the intention (“The processor(s) 110, the signal identification system 170, and/or the autonomous driving module(s) 160 may be operable to control the navigation and/or maneuvering of the vehicle 100 by controlling one or more of the vehicle systems 140 and/or components thereof. For instance, when operating in an autonomous mode, the processor(s) 110, the signal identification system 170, and/or the autonomous driving module(s) 160 can control the direction and/or speed of the vehicle 100. The processor(s) 110, the signal identification system 170, and/or the autonomous driving module(s) 160 can cause the vehicle 100 to accelerate (e.g., by increasing the supply of fuel provided to the engine), decelerate (e.g., by decreasing the supply of fuel to the engine and/or by applying brakes) and/or change direction (e.g., by turning the front two wheels)” in par. [0038]; “As one example, the indicator module 230 uses the turn state and the braking state as a manner of determining how to modify operating parameters of the one or more vehicle systems 140. That is, if the indicator module 230 determines that the brake lights are active, then an automatic collision avoidance system can be activated when within a particular range of the nearby vehicle. Moreover, if the indicator module 230 determines that the left turn signal is active, then the autonomous driving module 160 may plan a route around the nearby vehicle, and so on. In general, the output of the indicator module 230 that specifies the state of the rear indicator signals can be used as a manner of informing many different systems of the vehicle 100” in par. [0063]; “The processor(s) 110, the signal identification system 170, and/or the autonomous driving module(s) 160 may control some or all of these vehicle systems 140 and, thus, may be partially or fully autonomous” in par. [0081]; “controlling one or more vehicle systems of a host vehicle that captures the signal images by modifying operating parameters of the one or more vehicle systems in response to the braking state and the turn state” in claim 7). 
Regarding claim 18, Mei discloses The autonomous vehicle of claim 17, wherein the autonomous vehicle further comprises one or more output devices, and wherein the operations further comprise: providing, via the one or more output devices, data indicative of the intention to one or more operators of the autonomous vehicle (“480” in fig. 4; “At 480, the indicator module 230 provides the turn state and the braking state as electronic outputs. In one embodiment, the indicator module 230 provides the states by electronically communicating the turn state and the braking state to one or more vehicle systems 140 and/or modules (e.g., module 160). In further examples, the indicator module 230 displays or otherwise provides the states to a driver in order to inform the driver about the nearby vehicle” in par. [0062]). 
Regarding claim 19, Mei discloses The autonomous vehicle of claim 17, wherein the one or more actions comprise generating a motion plan for the autonomous vehicle based, at least in part, on the intention (“The processor(s) 110, the signal identification system 170, and/or the autonomous driving module(s) 160 may be operable to control the navigation and/or maneuvering of the vehicle 100 by controlling one or more of the vehicle systems 140 and/or components thereof. For instance, when operating in an autonomous mode, the processor(s) 110, the signal identification system 170, and/or the autonomous driving module(s) 160 can control the direction and/or speed of the vehicle 100. The processor(s) 110, the signal identification system 170, and/or the autonomous driving module(s) 160 can cause the vehicle 100 to accelerate (e.g., by increasing the supply of fuel provided to the engine), decelerate (e.g., by decreasing the supply of fuel to the engine and/or by applying brakes) and/or change direction (e.g., by turning the front two wheels)” in par. [0038]; “As one example, the indicator module 230 uses the turn state and the braking state as a manner of determining how to modify operating parameters of the one or more vehicle systems 140. That is, if the indicator module 230 determines that the brake lights are active, then an automatic collision avoidance system can be activated when within a particular range of the nearby vehicle. Moreover, if the indicator module 230 determines that the left turn signal is active, then the autonomous driving module 160 may plan a route around the nearby vehicle, and so on. In general, the output of the indicator module 230 that specifies the state of the rear indicator signals can be used as a manner of informing many different systems of the vehicle 100” in par. [0063]; “The processor(s) 110, the signal identification system 170, and/or the autonomous driving module(s) 160 may control some or all of these vehicle systems 140 and, thus, may be partially or fully autonomous” in par. [0081]; “controlling one or more vehicle systems of a host vehicle that captures the signal images by modifying operating parameters of the one or more vehicle systems in response to the braking state and the turn state” in claim 7). 
Regarding claim 20, Mei discloses The autonomous vehicle of claim 19, wherein the one or more actions further comprise initiating one or more actions based, at least in part, on the motion plan (“The processor(s) 110, the signal identification system 170, and/or the autonomous driving module(s) 160 may be operable to control the navigation and/or maneuvering of the vehicle 100 by controlling one or more of the vehicle systems 140 and/or components thereof. For instance, when operating in an autonomous mode, the processor(s) 110, the signal identification system 170, and/or the autonomous driving module(s) 160 can control the direction and/or speed of the vehicle 100. The processor(s) 110, the signal identification system 170, and/or the autonomous driving module(s) 160 can cause the vehicle 100 to accelerate (e.g., by increasing the supply of fuel provided to the engine), decelerate (e.g., by decreasing the supply of fuel to the engine and/or by applying brakes) and/or change direction (e.g., by turning the front two wheels)” in par. [0038]; “As one example, the indicator module 230 uses the turn state and the braking state as a manner of determining how to modify operating parameters of the one or more vehicle systems 140. That is, if the indicator module 230 determines that the brake lights are active, then an automatic collision avoidance system can be activated when within a particular range of the nearby vehicle. Moreover, if the indicator module 230 determines that the left turn signal is active, then the autonomous driving module 160 may plan a route around the nearby vehicle, and so on. In general, the output of the indicator module 230 that specifies the state of the rear indicator signals can be used as a manner of informing many different systems of the vehicle 100” in par. [0063]; “The processor(s) 110, the signal identification system 170, and/or the autonomous driving module(s) 160 may control some or all of these vehicle systems 140 and, thus, may be partially or fully autonomous” in par. [0081]; “controlling one or more vehicle systems of a host vehicle that captures the signal images by modifying operating parameters of the one or more vehicle systems in response to the braking state and the turn state” in claim 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. (US2019/0092318) in view of Noda et al. (US2019/0205668).
Regarding claim 2, Mei discloses The computer-implemented method of claim 1, but fails to explicitly disclose wherein the one or more regions of interest comprise one or more cropped image frames associated with the vehicle of interest.
Noda teaches, in the same field of endeavor, wherein the one or more regions of interest comprise one or more cropped image frames associated with the vehicle of interest (par. [0044]).
It would have been obvious to one of ordinary skill in the art to modify Mei with the teaching of Noda in order to eliminate unnecessary portion of the whole captured image (Noda at par. [0044]).
Regarding claim 3, the combined references of Mei and Noda disclose The computer-implemented method of claim 2, wherein Mei discloses the one or more cropped image frames comprise data indicative of the at least one signal light of the vehicle of interest (“The method includes computing a turn state for rear turn signals of the nearby vehicle that indicates which of the turn signals are presently active by analyzing regions of interest from the signal images according to a turn classifier” in abstract). 
Allowable Subject Matter
5.	Claims 10-16 are allowed.  Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667